Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s arguments filed 10/07/2022 have been entered. Claims 1-5, 8-10, 12, 13 and 15-20 are pending, claims 6, 7, 11 and 14 are canceled. The 112(b) rejections of record are withdrawn in view of the amendment.
Response to Arguments
Applicant's arguments filed 10/07/2022 have been fully considered but they are not persuasive.
In response to applicant’s argument that paragraph [0104] the instant PM-OH membranes provide unexpected superior results, the cited paragraph [0112] discloses reduced contact angle and improved hydrophilicity, Zhu and Yuan teach superhydrophilic membranes (abstract), with a contact angle of 0 (Zhu 3.2 Surface Wettability, Fig. 7a).
Claim Interpretation
Claim 1 recites a conjugated polyelectrolyte-grafted membrane comprising: a membrane, and wherein the surface of the membrane has hydrophilicity by a hydroxide ion present in a side chain of the conjugated polyelectrolyte. As the membrane in line 9 is modified with has hydrophilicity by a hydroxide ion present in a side chain of the conjugated polyelectrolyte, the membrane is interpreted to be the conjugated polyelectrolyte membrane, and not the membrane used a substrate coated/grafted with the conjugated polyelectrolyte. The membrane of lines 3, 5, and 7, are each interpreted to be the membrane to which the conjugated polyelectrolyte is coated/crosslinked.
claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the alkene group of the surface of the membrane.” Claim 16 depends from claim 10, “an alkene group … on the surface of the membrane” is recited in claim 15. There is insufficient antecedent basis for “the alkene group of the surface of the membrane” in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Superhydrophilic In-Situ-Cross-Linked Zwitterionic Polyelectrolyte/PVDF-Blend Membrane for Highly Efficient Oil/Water Emulsion Separation, 2017) in view of Whitten (US PG Pub 2011/0159605), alternatively, or additionally in view of Byun (Conjugated Polymer Hydrogel Photocatalysts with Expandable Photoactive Sites in Water, 2019, applicant provided), in view of Yuan (A Scalable Method toward Superhydrophilic and Underwater Superoleophobic PVDF Membranes for Effective Oil/Water Emulsion Separation, 2015), with evidence from Kobilka (US PG Pub 2022/0220280), in view of Whitten ‘150 (US PG Pub 2016/0222150). 
With respect to claim 1, Zhu teaches crosslinked polyelectrolyte PVDF membranes for oil water separation, that surface functional coatings such as hydrogels and polyelectrolytes are used to fabricate superhydrophilic-underwater superoleophilic polymeric membranes, and are usually implemented via surface coating or grafting (abstract, introduction, a polyelectrolyte-grafted membrane), where the polyelectrolyte is cross-linked to the membrane (p 9604 col 2, a polyelectrolyte crosslinked to the surface of the membrane. However, Zhu does not teach the polyelectrolyte is conjugated. Zhu teaches membranes always experience fouling (abstract), including by organisms (p 9604 col 2).
Whitten ‘605 teaches surface grafted conjugated polyelectrolytes (CPE) formed by coupling a CPE by coupling a moiety to the surface of a substrate, the substrate can be any shape and size, the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (cross-linking the CPE to the substrate), and that the surface grafted CPEs are useful as biocides (abstract, grafting a conjugated polyelectrolyte to a substrate), and the substrate can be a polymer ([0007]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Whitten’s conjugated grafted polyelectrolyte into Zhu’s method and membrane in order to provide a light activated or dark active biocide ([0029]) to prevent fouling of the membrane.
Alternatively, or additionally, Byun teaches conjugated polyelectrolytes are a good platform for hydrogel photocatalysts where properties can be controlled by the choice of polycation and polyanion (p 3381, col 2), and conjugated polymers have been intensively used for photocatalysis under visible light, water compatible conjugated polymers have drawn attention for use in among others, water splitting and aqueous pollutant remediation (Introduction), and in an embodiment the oxidation potentials of P-BT-GX were approximately located at +1.0 V vs SCE referring to their optical band gaps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Byun’s complexation of photoactive conjugated polymer into the taught conjugated polyelectrolyte, or as the hydrogel coating described by Zhu, as according to Byun it exhibits high water compatibility with enormous structural swelling in water thereby expanding the photocatalytic sites providing improved photocatalytic activity (Conclusions).
Applicant amended to require the limitations of now canceled claims 6 and 7: an alkene group  of the conjugated polyelectrolyte (CPE) and an alkene group of the surface of the membrane form crosslinking through free radical polymerization; wherein the conjugated polyelectrolyte (CPE) is present in the form of coating on the whole surface of the membrane; and wherein the surface of the membrane has hydrophilicity by a hydroxide ion (OH-) present in a side chain of the conjugated polyelectrolyte (CPE), and the hydroxide ion (OH-) substitutes for a halide ion present in the side chain of the conjugated polyelectrolyte (CPE).  
Zhu teaches a polyelectrolyte PVDF membrane, and these membranes are usually implemented via surface coating or grafting (the conjugated polyelectrolyte (CPE) is present in the form of coating on the whole surface of the membrane). Whitten ‘605 teaches the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (abstract, [0028-0031]), formation of a CPE with a functional group on at least one termini that can be coupled to a surface having a complementary functional group to form a covalent or ionic bond in a subsequent step ([0031]), and in an embodiment an alkene group is bonded to the surface ([0008, 0031-0032], claim 12, an alkene group (CnH2n) of the conjugated polyelectrolyte (CPE) and an alkene group (CnH2n) of the surface of the membrane. Zhu teaches surface coating is a typical process and specifically cites Yuan as teaching a crosslinked surface coating on a PVDF membrane (Introduction, citation 23), but Zhu and Whitten fail to explicitly teach the CPE form crosslinking through free radical polymerization.
Yuan teaches surface coating of a hydrogel on a PVDF membrane (abstract), the C=C can be introduced into the PVDF membrane surface as anchors to tether hydrogels, via the thiol-ene reaction (Introduction), the membrane prepared by immersion (Experimental Section, coating on the whole surface of the membrane), in a solution comprising AIBN (2,2'-azo-bis(isobutyronitrile), followed by heat (Experimental Section, forming crosslinking through free radical polymerization, see Kolbika provided as evidence below.), and a uniform coating over the whole membrane surface ensures complete shielding of the hydrophobic substrate underneath and thus robust antifouling performance (p 14900 col 1).
Kolbilka teaches thiol-ene reactions can be used to crosslink polymers having alkene groups with thiol-functionalized crosslinkers, and as an example using a vinyl group, a substituent containing a vinyl group or other alkene substituent, and thiol-functionalized crosslinkers; the thiol-ene reactions occur via free-radical addition. Free-radical addition reactions can be initiated by application of light, heat, or radical initiators (e.g., halogens, peroxides, azo compounds, etc., AIBN) ([0035]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Yuan’s coated membrane, on the whole surface of the membrane, by thiol-ene reaction (providing crosslinking through free radical polymerization as evidenced by Kolbika), as according to Zhu these membranes are usually implemented via surface coating or grafting (Zhu cites Yuan as an example of this (Introduction, citation 23), and to provide complete shielding of the hydrophobic substrate underneath and thus robust antifouling performance. 
10Zhu teaches superhydrophilicity of the membrane (abstract); Whitten ‘605 teaches the use of reactive halide groups ([0032]). However, the taught combination does not explicitly teach the surface of the membrane has hydrophilicity by a hydroxide ion (OH-) present in the side chain of the conjugated polyelectrolyte (CPE), and the hydroxide ion (OH-) substitutes for the halide ion present in the side chain of the 15conjugated polyelectrolyte (CPE).  
Whitten ‘150 teaches conjugated polyelectrolytes, contacting any suitable substrate with the conjugated polyelectrolyte to form an antimicrobial substrate ([0007-0008, 0080-0081]), and that the conjugated polyelectrolyte has substituted groups including halogens and hydroxy groups ([0039]), in embodiments salts having charged counterions include any suitably charged counterion, for example halides, hydroxide, and acetate ([0060], the surface of the membrane has hydrophilicity by a hydroxide ion (OH-) present in the side chain of the conjugated polyelectrolyte (CPE), and the hydroxide ion (OH-) substitutes for the halide ion present in the side chain of the 15conjugated polyelectrolyte (CPE)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Whitten’s substituted CPE as according to Whitten the inventive CPE provides antimicrobial functions ([0080, 0115, 0137]).
With respect to claim 2, the conjugated polyelectrolyte-grafted membrane according to claim 1 is taught above. Whitten ‘605 teaches CPEs display strong photoluminescence and rapid transport of a singlet exciton along the conjugated backbone ([0004]), and the CPE modified surface can be used for its light activated biocidal properties such that in the presence of ambient light the surface can destroy a biological agent ([0039-0041]) the conjugated polyelectrolyte (CPE) is capable of generating active oxygen in water under visible light irradiation.
With respect to claim 3, the conjugated polyelectrolyte-grafted membrane according to claim 1 is taught above. Whitten ‘605 teaches absorbance in Table 2, Whitten ‘150 teaches absorbance in Table 4, providing wherein the conjugated polyelectrolyte (CPE) has visible light absorbing ability. However, the taught combination is silent on the CPE has  ththe  a reduction potential of -0.57V vs. SCE (standard calomel electrode) or higher. Zhu teaches hydrogels as useful coatings for membranes (Introduction).
Byun teaches conjugated polyelectrolytes are a good platform for hydrogel photocatalysts where properties can be controlled by the choice of polycation and polyanion (p 3381, col 2), and conjugated polymers have been intensively used for photocatalysis under visible light, water compatible conjugated polymers have drawn attention for use in among others, water splitting and aqueous pollutant remediation (Introduction), and in an embodiment the oxidation potentials of P-BT-GX were approximately located at +1.0 V vs SCE referring to their optical band gaps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Byun’s complexation of photoactive conjugated polymer into the taught conjugated polyelectrolyte, or as the hydrogel coating described by Zhu, as according to Byun it exhibits high water compatibility with enormous structural swelling in water thereby expanding the photocatalytic sites providing improved photocatalytic activity (Conclusions).
With respect to claims 4 and 5, the conjugated polyelectrolyte-grafted membrane according to claim 1 is taught above. Whitten ‘605 teaches the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (abstract, [0028-0031]), formation of a CPE with a functional group on at least one termini that can be coupled to a surface having a complementary functional group to form a covalent or ionic bond in a subsequent step ([0031]), and in an embodiment an alkene group is bonded to the surface ([0008, 0031-0032], claim 12, wherein a material containing a crosslinkable functional group is introduced to 20the side chain of the conjugated polyelectrolyte (CPE), the crosslinkable functional group is an alkene group (CnH2n)).  
With respect to claim 8, the conjugated polyelectrolyte-grafted membrane according to claim 1 is taught above. Zhu teaches superhydrophilicty of the membrane (abstract); Whitten ‘605 teaches the use of reactive halide groups ([0032]). Whitten ‘150 teaches conjugated polyelectrolytes, contacting any suitable substrate with the conjugated polyelectrolyte to form an antimicrobial substrate ([0007-0008, 0080-0081]), and that the conjugated polyelectrolyte has substituted groups including halogens and hydroxy groups ([0039]), in embodiments salts having charged counterions include any suitably charged counterion, for example halides, hydroxide, and acetate ([0060], acetate 20(CH3COO-) substitutes for the halide ion present in the side chain of the conjugated polyelectrolyte (CPE)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Whitten’s substituted CPE as according to Whitten the inventive CPE provides antimicrobial functions ([0080, 0115, 0137]).

With respect to claim 9 the conjugated polyelectrolyte-grafted membrane according to claim 1 is taught above. Zhu teaches a PVDF membrane crosslinked with a polyelectrolyte for oil water separation, and Byun and Whitten teach conjugated polyelectrolytes as discussed above, the membrane is applied to separation of contaminants in a water treatment process, is a polymeric membrane capable of crosslinking with a conjugated polyelectrolyte (CPE), and is a PVDF-based material.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Zhu (Superhydrophilic In-Situ-Cross-Linked Zwitterionic Polyelectrolyte/PVDF-Blend Membrane for Highly Efficient Oil/Water Emulsion Separation, 2017) in view of Whitten (US PG Pub 2011/0159605), alternatively, or additionally in view of Byun (Conjugated Polymer Hydrogel Photocatalysts with Expandable Photoactive Sites in Water, 2019, applicant provided), in view of Yuan (A Scalable Method toward Superhydrophilic and Underwater Superoleophobic PVDF Membranes for Effective Oil/Water Emulsion Separation, 2015), with evidence from Kobilka (US PG Pub 2022/0220280), in view of Whitten ‘150 (US PG Pub 2016/0222150), in view of Anderson (US PG Pub 2011/0236295).
With respect to claim 8, the conjugated polyelectrolyte-grafted membrane according to claim 1 is taught above. Zhu teaches superhydrophilicty of the membrane (abstract); Whitten ‘605 teaches the use of reactive halide groups ([0032]). Whitten ‘105 teaches acetate as discussed above. 
Alternatively, Anderson teaches polymerized polymeric ionic liquids (PIL)([0033], polyelectrolytes), in an aspect, the PIL coated or immobilized on a support, useful in separation ([0041, 0053, 0055]), the support can be a membrane ([0070]), polymerizing the ionic liquid on a surface of the support, the ionic liquid can comprise vinyl substituted monomers and or crosslinkers coated on the support with an initiator and heated to produce free radical polymerization ([0065-0071]), free radical polymerization of alkenes ([0230]), the support at least partially coated with one or more PILs ([0057] using a metathesis anion exchange to exchange a halide anion with a counter ion, in an example, the counter ion of VHIM-Br changed to hydroxide (Fig. 43, [0444-0445, 0336]), in embodiments the anion comprises bis[(trifluoromethyl)sulfonyl]imide ([0049]), wherein the side chain of the conjugated polyelectrolyte (CPE) has acetate (CH3COO-) or bis(trifluoromethanesulfonyl)imide ((CF3SO2)2N-), and the acetate 20(CH3COO-) or bis(trifluoromethanesulfonyl)imide ((CF3SO2)2N-) substitutes for the halide ion present in the side chain of the conjugated polyelectrolyte (CPE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Anderson’s PILs into the polyelectrolyte of the taught combination as according to Anderson materials coated with such PILs do not need to be recoated, possess exceptional thermal stability, highly reproducible extraction efficiencies, long lifetimes, and all for tuning of one or more chemical and physical properties through the choice of anion and modification of the cation structure ([0193-0195]).
Claims 10, 12, 13, 15-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (A Scalable Method toward Superhydrophilic and Underwater Superoleophobic PVDF Membranes for Effective Oil/Water Emulsion Separation, 2015), with evidence from Kobilka (US PG Pub 2022/0220280), in view of Byun (Conjugated Polymer Hydrogel Photocatalysts with Expandable Photoactive Sites in Water, 2019, applicant provided), in view of Whitten (US PG Pub 2011/0219605) and Whitten (US PG Pub 2016/0222150).
5With respect to claim 10,  Yuan teaches surface coating of a hydrogel on a PVDF membrane (abstract, a method for manufacturing a membrane by coating the surface), surface modification of membranes to provide hydrophilic properties, that known modification techniques include surface grafting and surface coating (Introduction), C=C can be introduced into the PVDF membrane surface as anchors to tether hydrogels, via the thiol-ene reaction (Introduction), the membrane prepared by immersion (Experimental Section), in a solution comprising AIBN (2,2'-azo-bis(isobutyronitrile), followed by heat (Experimental Section, carrying out crosslinking with the surface of the membrane, see Kolbika provided as evidence below.)
Kolbilka teaches thiol-ene reactions can be used to crosslink polymers having alkene groups with thiol-functionalized crosslinkers, and as an example using a vinyl group, a substituent containing a vinyl group or other alkene substituent, and thiol-functionalized crosslinkers; the thiol-ene reactions occur via free-radical addition. Free-radical addition reactions can be initiated by application of light, heat, or radical initiators (e.g., halogens, peroxides, azo compounds, etc., AIBN) ([0035]). 
However, Yuan fails to teach the coating is a conjugated polyelectrolyte, or the preparation of a conjugated polyelectrolyte.
Byun teaches synthesis of a conjugated polyelectrolyte hydrogel photocatalyst (abstract, Experimental Section, preparing a conjugated polyelectrolyte (CPE)), conjugated polyelectrolytes are a good platform for hydrogel photocatalysts where properties can be controlled by the choice of polycation and polyanion (p 3381, col 2), and conjugated polymers have been intensively used for photocatalysis under visible light, water compatible conjugated polymers have drawn attention for use in among others, water splitting and aqueous pollutant remediation (Introduction), and in an embodiment the oxidation potentials of P-BT-GX were approximately located at +1.0 V vs SCE referring to their optical band gaps.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuan’s hydrogel coated membrane to incorporate Byun’s conjugated polyelectrolyte hydrogel as according to Byun, the hydrogel exhibits high water compatibility with enormous structural swelling in water thereby expanding the photocatalytic sites providing improved photocatalytic activity, and Byun’s strategy offers a simple and effective protocol to construct purely organic, water compatible, recyclable, and highly active heterogeneous photocatalysts for a variety of environmentally friendly photocatalytic reactions in aqueous medium (Byun, Conclusions).
Applicant amended to require the limitations of now canceled claims 11 and 14 of substituting a halide ion of the conjugated polyelectrolyte (CPE) crosslinked to the surface of the membrane with a hydroxide ion (OH-); wherein a material containing a crosslinkable functional group is introduced to a side chain of the conjugated polyelectrolyte (CPE), in the step of preparing a conjugated polyelectrolyte (CPE), and wherein the crosslinkable functional group is an alkene group.
The taught combination does not explicitly teach a step of substituting a halide ion of the conjugated polyelectrolyte (CPE) crosslinked to the surface of the membrane with a hydroxide ion (OH-).  
Whitten ‘605 teaches surface grafted conjugated polyelectrolytes (CPE) formed by coupling a CPE by coupling a moiety to the surface of a substrate, the substrate can be any shape and size, the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (cross-linking the CPE to the substrate), and that the surface grafted CPEs are useful as biocides (abstract), the substrate can be a polymer ([0007]), and the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (abstract, [0028-0031]), formation of a CPE with a functional group on at least one termini that can be coupled to a surface having a complementary functional group to form a covalent or ionic bond in a subsequent step ([0031]).
Whitten ‘150 teaches conjugated polyelectrolytes, contacting any suitable substrate with the conjugated polyelectrolyte to form an antimicrobial substrate ([0007-0008, 0080-0081]), and that the conjugated polyelectrolyte has substituted groups including halogens and hydroxy groups ([0039]), in embodiments salts having charged counterions include any suitably charged counterion, for example halides, hydroxide, and acetate ([0060], substituting the halide ion of the conjugated polyelectrolyte (CPE) crosslinked to the surface of the membrane with a hydroxide ion (OH-).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Whitten ‘605’s crosslinking grafting into Yuan’s membrane preparation in order to couple the CPE to the membrane/substrate surface, further it would be obvious the polyelectrolytes would exhibit counter ion substitution as discussed by Whitten ‘150 such that halide and hydroxy ions would substitute. 
Yuan teaches crosslinking via a thiol-ene method as discussed above. However, the taught combination fails to teach a material containing a crosslinkable 10functional group is introduced to the side chain of the conjugated polyelectrolyte (CPE), in the step of preparing a conjugated polyelectrolyte (CPE), and wherein the crosslinkable functional group is an alkene group (CnH2n).  
Whitten ‘605 teaches surface grafted conjugated polyelectrolytes (CPE) formed by coupling a CPE by coupling a moiety to the surface of a substrate, the substrate can be any shape and size, the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (cross-linking the CPE to the substrate), and that the surface grafted CPEs are useful as biocides (abstract), and the substrate can be a polymer ([0007]), and the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (abstract, [0028-0031]), formation of a CPE with a functional group on at least one termini that can be coupled to a surface having a complementary functional group to form a covalent or ionic bond in a subsequent step ([0031]), and in an embodiment an alkene group is bonded to the surface ([0008, 0031-0032], claim 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Whitten ‘605’s crosslinking grafting into Yuan’s membrane preparation in order to couple the CPE to the membrane/substrate surface. 
With respect to claim 12, the method for manufacturing a conjugated polyelectrolyte-grafted membrane according to claim 10, is taught above. Whitten ‘605 teaches surface grafted conjugated polyelectrolytes (CPE) formed by coupling a CPE by coupling a moiety to the surface of a substrate, the substrate can be any shape and size, the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (cross-linking the CPE to the substrate), and that the surface grafted CPEs are useful as biocides (abstract), and the substrate can be a polymer ([0007]), and the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (abstract, [0028-0031]), formation of a CPE with a functional group on at least one termini that can be coupled to a surface having a complementary functional group to form a covalent or ionic bond in a subsequent step ([0031]).
Whitten ‘150 teaches conjugated polyelectrolytes, contacting any suitable substrate with the conjugated polyelectrolyte to form an antimicrobial substrate ([0007-0008, 0080-0081]), and that the conjugated polyelectrolyte has substituted groups including halogens and hydroxy groups ([0039]), in embodiments salts having charged counterions include any suitably charged counterion, for example halides, hydroxide, and acetate ([0060], acetate 20(CH3COO-) substitutes for the halide ion present in the side chain of the conjugated polyelectrolyte (CPE)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Whitten’s substituted CPE as according to Whitten the inventive CPE provides antimicrobial functions ([0080, 0115, 0137]). 
With respect to claim 13, the method for manufacturing a conjugated polyelectrolyte-grafted 15membrane according to claim 10, is taught above. Byun teaches photo-oxidation in water (abstract, the conjugated polyelectrolyte (CPE) 5is capable of generating active oxygen in water under visible light irradiation), and crosslinking under visible light during preparation of the hydrogel (in the step of preparing a conjugated polyelectrolyte (CPE))). Whitten ‘605 teaches CPEs display strong photoluminescence and rapid transport of a singlet exciton along the conjugated backbone ([0004]), and the CPE modified surface can be used for its light activated biocidal properties such that in the presence of ambient light the surface can destroy a biological agent ([0039-0041], providing wherein the conjugated polyelectrolyte (CPE) 5is capable of generating active oxygen in water under visible light irradiation.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Whitten’s substituted CPE as according to Whitten the inventive CPE provides antimicrobial functions ([0080, 0115, 0137]).
With respect to claim 15, the method for manufacturing a conjugated polyelectrolyte-grafted 15membrane according to claim 10, is taught above. Yuan teaches treating the membrane with a NaOH/ethanol solution (Yuan 2.2 Fabrication), the membrane is dipped in a mixed solution containing an alkaline solution and ethanol), followed by immersion in a solution with polyelectrolyte and an initiator (Yuan 2.2 Fabrication, before the step of coating the conjugated polyelectrolyte (CPE) on the surface of the membrane.).  As discussed with respect to claims 11 and 14, Whitten ‘605 and ‘150 teach forming alkene groups and hydroxyl groups to form an alkene group and hydroxyl group on the surface of the membrane.
20With respect to claim 16, the method for manufacturing a conjugated polyelectrolyte-grafted 15membrane according to claim 10, is taught above. As discussed with respect to claims 11 and 14, Whitten 605 teaches the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (cross-linking the CPE to the substrate), the formation of a CPE by covalent bonds or terminal groups complimentary to functionality of the substrate (abstract, [0028-0031]), formation of a CPE with a functional group on at least one termini that can be coupled to a surface having a complementary functional group to form a covalent or ionic bond in a subsequent step ([0031]), and in an embodiment an alkene group is bonded to the surface ([0008, 0031-0032], claim 12).  
With respect to claim 17, the method for manufacturing a conjugated polyelectrolyte-grafted 15membrane according to claim 10, is taught above. wherein the step of coating the conjugated polyelectrolyte (CPE) on the surface of a membrane comprises: Yuan teaches the membrane is immersed and coated as discussed above, dipping a membrane in a conjugated polyelectrolyte (CPE) solution containing the conjugated polyelectrolyte (CPE) dissolved therein so that the surface of the membrane may be coated with the conjugated polyelectrolyte 15(CPE); and the membrane was dried (2.2 Fabrication,  drying the membrane coated with the conjugated polyelectrolyte (CPE), and the coating and drying are carried out once or repeated many times.  
With respect to claim 19, the method for manufacturing a conjugated polyelectrolyte-grafted 15membrane according to claim 11, is taught above. As discussed with respect to claims 11 and 14, Whitten ‘605 and ‘150 teach substituting the halide ion of the conjugated polyelectrolyte (CPE) crosslinked to the surface of the membrane with a hydroxide ion (OH-). Yuan teaches treating the membrane with a NaOH/ethanol solution (Yuan 2.2 Fabrication), dipping the membrane), and under alkaline solution tethering via thiol-ene reaction (p 14897 col 2, crosslinked in an alkaline solution) followed by immersion in a solution with polyelectrolyte and an initiator (Yuan 2.2 Fabrication, before the step of coating the conjugated polyelectrolyte (CPE) on the surface of the membrane.).  
With respect to claim 20, the method for manufacturing a conjugated polyelectrolyte-grafted 15membrane according to claim 10, is taught above. Byun teaches the conjugated polymers with side chains are cross-linked within the complex (p3382 col 2), and preparing crosslinking vinylimiazolum units via self-initiation (p 3383 col 1, preparing a conjugated polymer (CP) through crosslinking of an electron-donating monomer with an electron-accepting monomer); Whitten 605’ teaches the introduction of crosslinkable functional groups as discussed with respect to claims 11 and 14 above.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yuan (A Scalable Method toward Superhydrophilic and Underwater Superoleophobic PVDF Membranes for Effective Oil/Water Emulsion Separation, 2015), with evidence from Kobilka (US PG Pub 2022/0220280), in view of Byun (Conjugated Polymer Hydrogel Photocatalysts with Expandable Photoactive Sites in Water, 2019, applicant provided), in view of Whitten (US PG Pub 2011/0219605) and Whitten (US PG Pub 2016/0222150), in view of Anderson (US PG Pub 2011/0236295).
With respect to claim 12, the method for manufacturing a conjugated polyelectrolyte-grafted 15membrane according to claim 10, is taught above. Whitten ‘605 teaches the use of reactive halide groups ([0032]). Whitten ‘105 teaches acetate as discussed above. 
Alternatively, Anderson teaches polymerized polymeric ionic liquids (PIL)([0033], polyelectrolytes), in an aspect, the PIL coated or immobilized on a support, useful in separation ([0041, 0053, 0055]), the support can be a membrane ([0070]), polymerizing the ionic liquid on a surface of the support, the ionic liquid can comprise vinyl substituted monomers and or crosslinkers coated on the support with an initiator and heated to produce free radical polymerization ([0065-0071]), free radical polymerization of alkenes ([0230]), the support at least partially coated with one or more PILs ([0057] using a metathesis anion exchange to exchange a halide anion with a counter ion, in an example, the counter ion of VHIM-Br changed to hydroxide (Fig. 43, [0444-0445, 0336]), in embodiments the anion comprises bis[(trifluoromethyl)sulfonyl]imide ([0049]), wherein the side chain of the conjugated polyelectrolyte (CPE) has acetate (CH3COO-) or bis(trifluoromethanesulfonyl)imide ((CF3SO2)2N-), and the acetate 20(CH3COO-) or bis(trifluoromethanesulfonyl)imide ((CF3SO2)2N-) substitutes for the halide ion present in the side chain of the conjugated polyelectrolyte (CPE). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Whitten’s step of forming a functional group to facilitate coupling of the CPE the substrate, and the PILs of Anderson into the polyelectrolyte of the taught combination in according to Anderson materials coated with such PILs do not need to be recoated, possess exceptional thermal stability, highly reproducible extraction efficiencies, long lifetimes, and all for tuning of one or more chemical and physical properties through the choice of anion and modification of the cation structure ([0193-0195]).
With respect to claim 18, the method for manufacturing a conjugated polyelectrolyte-grafted 15membrane according to claim 10, is taught above. Yuan teaches the membrane prepared by immersion (Experimental Section), in a solution comprising AIBN (2,2'-azo-bis(isobutyronitrile) (the step of carrying out crosslinking of the conjugated polyelectrolyte (CPE) with the surface of the membrane is carried out by dipping the membrane in a solution containing an initiator dissolved), followed by heat (Experimental Section, heating at a predetermined temperature). While Yuan teaches heating after immersion, not heating the resulting mixture, Anderson teaches monomers and or crosslinkers can be coated on the support with an initiator and heated to induce free radical polymerization ([0066, 0416]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention heat the coated mixture, as described by Anderson to induce free radical polymerization.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEANNIE MCDERMOTT whose telephone number is (571)272-4479. The examiner can normally be reached Monday - Friday 8:30 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571-272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEANNIE MCDERMOTT/Examiner, Art Unit 1777                                                                                                                                                                                                        
	/BRADLEY R SPIES/              Primary Examiner, Art Unit 1777